NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           APR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-50180

               Plaintiff - Appellee,             D.C. No. 2:99-cr-01199

   v.
                                                 MEMORANDUM *
 RAYMOND SHANNON, AKA Stuff

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        PREGERSON, LEAVY, and RAWLINSON, Circuit Judges.

        Raymond Shannon appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Shannon contends that Amendment 706 to the United States Sentencing

Guidelines, retroactively amending U.S.S.G. § 2D1.1 with respect to offenses

involving crack cocaine, authorizes the district court to resentence him. The

district court did not err by concluding that it lacked jurisdiction pursuant to

§ 3582(c)(2) to modify Shannon’s sentence, as he would have been subject to the

same sentencing range had Amendment 706 been in place at the time he was

sentenced. See U.S.S.G. § 4B1.1 (2000) (providing that the career offender base

offense level applies where it is greater than the applicable base offense level under

§ 2D1.1). Thus, Shannon’s “sentence is not ‘based on a sentencing range that has

subsequently been lowered by the Sentencing Commission,’ as required by

§ 3582(c)(2).” See United States v. Leniear, 574 F.3d 668, 673 (9th Cir. 2009)

(quoting 18 U.S.C. § 3582(c)(2)); see also United States v. Wesson, 583 F.3d 728,

731 (9th Cir. 2009).

       Shannon’s motion to expedite this appeal for oral argument is denied.

       AFFIRMED.




AK/Research                                2                                       08-50180